DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Response to Arguments
Examiner incorporates herein all explanations provided in Responses to Arguments for the parent application (App. No. 13/881,643), especially the Final Office Action dated 03/22/2019.
Examiner also incorporates herein explanations provided in preceding interview summaries and Office Actions for the instant application.
On page 11 of the Remarks, Applicant contends Hoppe, “fails to disclose building a current epitome by updating a previous epitome with a complementary epitome and generating a signal comprising only this complementary epitome to be transmitted to the decoder.”  Examiner disagrees for the reasons stated, infra, with respect to the rejection of claim 1.  Specifically, Examiner relies on the teachings of Hoppe’s Section 6, which describe a collection of images that are factored into an epitome wherein additional input images result in the epitome “grow[ing]” in size.  Examiner also relies on other Sections of Hoppe which also teach or suggest the averred feature.  See rejection, infra
On page 11 of the Remarks, Applicant contends Hoppe, “does not disclose inter-image prediction of at least the current image of said sequence using said epitome.”  Examiner disagrees such an argument is availing.  First, the rejection principally relies on Wang to teach the averred feature.  Therefore, an argument against Hoppe only fails to particularly address the rejection’s rationale, and thus, is unpersuasive of error.  Second, Examiner’s explanation from the preceding Office Action about the familiarity one skilled in the art has with inter-prediction and it’s similarity to still image compression as discussed in Hoppe is still maintained.  Third, the preceding Office Action explained that supportive evidence that Hoppe is teaching what Applicant avers is missing is Hoppe’s own work, particularly Hoppe (US 2009/0208110 A1), which explains in paragraph [0031] that because video and different viewpoint still imaging have redundant content similar to still images, epitomes would work just as well in those contexts.  For at least these reasons, and those explained in the rejection’s rationale, infra, Examiner is not persuaded of patentability.
On pages 11–12 of the Remarks, Applicant presents arguments against Wang alone, which does not adequately address what the combined teaching of Wang and Hoppe would teach one of ordinary skill in the art.
On pages 13–14 of the Remarks, Applicant asserts the combination of Wang and Hoppe does not teach or suggest “use of a previous epitome or any updating based on a previous epitome.”  Examiner disagrees for the reasons already explained, supra, when this argument was presented against Hoppe alone.
Other claims are not argued separately.  Remarks, 14.
Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears subject matter from claim 6 was included in claim 1 by amendment.  Further, it appears Applicant correspondingly canceled claim 14 for its dependence from 7 due to adding substantially the same subject matter to claim 7.  In view of these facts, Examiner interprets Applicant may have simply overlooked the need to correspondingly cancel claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–10, 12, 13, and 15–20 are rejected under 35 U.S.C. 103(a) as being unpatentable over over Hoppe et al., “Factoring Repeated Content Within and Among Images,” ACM SIGGRAPH 2008 papers (SIGGRAPH '08, Los Angeles), 14, 11 August 2008 (herein “Hoppe”), in view of Wang et al., “Improving Intra Coding in H.264/AVC by Image Epitome,” 15 December 2009, Advances in Multimedia Information Processing – PCM 2009 (herein “Wang”).
Examiner incorporates herein the rationale and explanation presented in the prosecution history for application number 13/881,643.  Particularly, the Final Office Action in that application dated 03/22/2019 is instructive.
Regarding claim 1, the combination of Hoppe and Wang teaches or suggests a method for encoding a sequence of images, implementing the following acts performed by an encoding device, for at least one current image of said sequence: building an epitome representative of the current image and other images of said sequence belonging to a same scene as the current image, comprising updating a previous epitome representative of at least one image of the same scene at a previous instant (Examiner notes Applicant’s Specification, particularly page 10, lines 25–30 explicitly explains this process of building an epitome as that taught by Wang; Examiner further notes Applicant’s Specification (page 11, lines 9–19) teaches the encoder builds the epitome gradually as each new image is encountered during the progression of the encoding of the multiple images; Examiner finds Applicant’s Specification admits the prior art’s concatenation process as disclosed in Hoppe reads on the claimed generation of the epitome (page 11, lines 9–19); In consideration of the interview dated 07/30/2021, Examiner understands Applicant’s the set of images used to build the epitome is updated, rather than the epitome itself such that the epitome is built anew for every frame to be encoded from an updated set of images; Applicant argues the claimed update or growth process of the epitome as images are encountered represents a nonobvious distinction over Wang’s process; Examiner finds Applicant’s argument is unsupportable by Applicant’s Specification as explained above; Also, Wang alone is not relied upon to teach this feature; Instead, Hoppe, Section 6:  teaches a collection of images representing a scene being represented by a common epitome E, wherein Hoppe demonstrates how the common epitome grows through the updating process from 53K to 122K as each input image is added as an input; In other words, Hoppe’s teaching of 53K to 69K, for example, teaches that the prior art updates a previous epitome (53K) to a current epitome (69K) as the new input image is added; It is noted Hoppe optionally creates sub-epitomes for each input image to speed up processing as discussed in Hoppe’s Section 4.5; Furthermore, this rejection’s rationale is further elaborated upon by incorporating the interview dated 10/21/2021; In that interview summary, Examiner explained, “the total E, (epitome) in Hoppe is built from ; building a complementary epitome by comparison of said previous epitome and said built epitome (see explanation above; In addition to the above rationale, the following additional explanation may be helpful; Examiner interprets this as differentially encoding the second epitome from the first epitome to reduce redundancy, and thus to achieve conventional compression of the epitome; Hoppe, Section 1:  teaches conventional compression can be applied to the epitome; see also Hoppe, Section 1:  teaching the possibility of a nested structure for the epitome wherein the epitome is refinement encoded (progressivity)); generating a signal comprising said complementary epitome (HereHoppe, Section 5.2:  teaches compressing the epitome, which would entail subjecting a signal of the epitome to a compress algorithm which generates a signal of the complementary information; Examiner notes a fundamental concept in signal compression is transmitting only non-redundant (non-repeating patterns of) data); and generating information associated with said built epitome, said information comprising information related to an inter-image prediction of at least the current image of said sequence using said built epitome, said information being added to said generated signal or to another signal (Wang, 
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by Hoppe, with those of Wang, because both references are drawn to the same field of endeavor, because both Hoppe and Wang recognize that video epitomes can improve conventional video compression schemes (Hoppe, Section 2; Wang, Abstract), and because the skilled artisan would find it obvious to substitute Wang’s epitome with a conventional prior art I-frame such that the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result. This rationale applies to all combinations of Hoppe and Wang used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 wherein said built epitome is encoded, said generated signal comprising said encoded, built epitome (Hoppe, Abstract:  teaches the epitome is amenable to further processing such as conventional image compression, which includes encoding; Wang, Section 3:  teaches signaling the 
Regarding claim 3, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1, wherein said generated signal is transmitted to an image decoder (Wang, Abstract:  teaches coding the image epitome for transmission to the decoder).
Regarding claim 4, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 wherein said building act also takes account of a causal neighborhood of said current image (Wang, Section 3:  teaches an L-block causal neighborhood; Examiner compares the teachings of Wang to paragraph [0101] of Applicant’s published Specification).
Regarding claim 5, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 further comprising, for encoding at least one image following said current image according to an order of encoding of said sequence, an act of updating a set of images of said sequence having been used to build the epitome and updating said epitome from said updated set (Wang, Section 2, pg. 195:  teaches that the epitome is built, i.e. updated, as an image with a temporal dimension from images in the video sequence; Examiner notes that, as the encoder encodes the video frames along the temporal dimension, the encoder builds
Regarding claim 6, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 5, further comprising transmitting a complementary epitome to at least one decoder for decoding said sequence of images, said complementary epitome being obtained by comparison of said epitome and said updated epitome (Examiner interprets this as differentially encoding the second epitome from the first epitome to reduce redundancy, and thus to achieve conventional compression of the epitome; Hoppe, Section 1:  teaches conventional compression can be applied to the epitome; see also Hoppe, Section 1:  teaching the possibility of a nested structure for the epitome wherein the epitome is refinement encoded (progressivity)).
Claim 7 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 8, the combination of Hoppe and Wang teaches or suggests the device for encoding according to claim 7, further comprising an input for receiving the sequence of images; and an output delivering said generated signal or said other signal (Hoppe, Section 4.5:  describing the input as images and the output the epitome).
Claim 9 
Claim 10 lists the same elements as claim 1, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 4, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13 lists the same elements as claim 5, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 15 lists the same elements as claim 3, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 16 lists the same elements as claim 10, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but is drawn to a decoding device rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 
Claim 19 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 10, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheung et al., “Video Epitomes,” International Journal of Computer Vision, Kluwer Academic Publishers, BO, vol. 76, no. 2, 23 December 2006.  The publication teaches epitomes equivalent in size to the original image (Figs. 3(c) and (d)).
Hoppe (US 2009/0208110 A1) - (Hoppe, ¶¶ 0023, 0025, and 0031:  discloses encoding a video using an epitome generated from among images, i.e., Applicant’s at least two images of a sequence; see also Hoppe, ¶¶ 0038 and 0063: disclosing images mapped to an epitome).
Chen (US 2011/0302527 A1) teaches epitomes as a model of patches extracted from a video sequence (¶ 0034).
Schmit (US 2010/0166073 A1) teaches patches as reference pictures for inter prediction of video (¶ 0003).
Pigeon (US 2010/0027662 A1) teaches patches created from a large collection of reference images for inter-prediction (¶ 0052).
Drezner (US 2009/0296816 A1) teaches a list of patches used as reference pictures for inter-prediction (e.g. ¶ 0029).
Crook (US 2004/0218035 A1) teaches using a reference patch codebook for matching current frames for compression (¶ 0058).
Blake (US 2006/0104542 A1) teaches the use of epitomes to regenerate the original image by using the epitome as a reference (prediction) image (¶ 0050).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481